Citation Nr: 0728039	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to October 
1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for 
depressive disorder.  

The Board notes that the February 2004 rating decision also 
granted an increased 10 percent evaluation for traumatic 
arthritis of the left knee, continued a 10 percent evaluation 
for diplopia, and denied entitlement to special monthly 
compensation based on aid and attendance/housebound status.  
In a February 2005 substantive appeal, however, the veteran 
indicated that he was only appealing the issue of service 
connection for depressive disorder.  

The veteran testified at an April 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  


FINDING OF FACT

The veteran's depressive disorder is not etiologically 
related to active service.  


CONCLUSION OF LAW

Depressive disorder was not incurred in or aggravated by 
active service, and a psychosis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, a Board hearing transcript, and lay 
statements in support of his claim have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  During the April 2004 travel Board 
hearing, the veteran's representative contended that the 
September 2004 VA authorized examination was insufficient and 
requested that another examination be scheduled.  The Board, 
upon reviewing the examination report, finds that it is 
sufficient to properly adjudicate this matter.   Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including psychosis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records contain no complaints, diagnoses, or 
treatment for any psychiatric problems in service.  An in-
service motor vehicle accident, however, is well documented 
in the service medical records.  The veteran was hospitalized 
in July 1952 due to injuries sustained in that accident, to 
include a head injury and brain concussion.  He was comatose 
on admission and did not regain full consciousness for 7 or 8 
days.  An October 1952 treatment report noted that the 
veteran's skull films were negative at the time of the 
automobile accident.  The veteran's malaise, lassitude, and 
poverty of memory were stated to be entirely within keeping 
with a post-traumatic encephalopathy.  An October 1953 
separation examination noted several scars which were the 
result of a July 1952 automobile accident, with no 
complications or sequelae.  Psychological and psychomotor 
tests were noted to be normal on separation.  

In a July 1955 lay statement, submitted in support of a 
previous claim, M.L.G. stated that she had been with the 
veteran since his discharge, and that he had been extremely 
nervous since that time. 

An October 1955 VA examination reflects complaints of 
nervousness.  A mental status examination and neurological 
examination, however, were negative.  The veteran was 
assessed with a concussion by history, without residuals.  

In an August 1964 report, a private physician indicated that 
the veteran was being seen for an increase in headaches and 
dizziness since a 1952 head injury.  Following interview and 
examination of the veteran, the examiner stated that he saw 
no evidence of any neurological disturbance at present.  He 
stated further that there was apparently no firm basis of 
concern as far as psychological problems noting that the 
veteran owned his home and business, was not buying buildings 
or equipment, did not drink, and was not worried about his 
family.  A subsequent September 1964 EEG was noted to be 
normal and there were reportedly no present findings to 
suggest brain damage or convulsive disorder.  

VA treatment records from August 2001 to March 2004 reflect a 
diagnosis of major depressive disorder with psychotic 
features.  A September 2001 hospital discharge summary shows 
that the veteran was admitted in August 2001.  The veteran 
was diagnosed with major depressive disorder, severe, with 
psychotic features.  It was noted that the veteran had no 
past psychiatric hospitalizations.  VA treatment records 
dated in 2003 and 2004 reflect severe, major depressive 
disorder, and reflect a remission of his psychotic symptoms. 

A September 2004 VA authorized QTC examination reflects a 
review of the claims file, to include service medical records 
and VA treatment records.  The examiner noted in the 
veteran's history, that he was injured in a motor vehicle 
accident in service.  He was unconscious for five to eight 
days and underwent extensive rehabilitation for about eight 
months.  The veteran's wife reported that in 2000, the 
veteran became unusually irritable with a change in 
personality.  In 2001 the veteran deteriorated rapidly and 
was totally dependent on his wife for most basic needs.  

The examiner stated that the veteran's mental symptoms began 
three years prior.  The veteran's symptoms included a change 
in personality, and inability to drive or pursue endeavors 
without help or dependence on others.  His symptoms were 
constant.  He was treated with medication and it was noted 
that he had been hospitalized once for psychiatric treatment 
in 2001.  The examiner stated that during the veteran's 
military service, he did not receive a medal, did not receive 
a citation, did not have any disciplinary infractions, and 
did not have any adjustment problems.  Since service, the 
veteran worked as a barber for 46 years.  His relationship 
with his supervisor and co-workers was good.  He did not have 
any legal problems after leaving service.  

The veteran was found to be a reliable historian on 
examination.  Following the mental status examination, the 
veteran was assessed with major depressive disorder, 
recurrent and chronic.  The examiner also noted an Axis III 
history of severe multiple injury from a motor vehicle 
accident in service, including a head injury.  The examiner 
opined that there was no indication that the veteran's 
present depressive disorder had any relation to the head 
injury the veteran sustained in service.  

The veteran's wife submitted an April 2007 statement in 
support of the veteran's claim.  She described the veteran's 
in-service accident.  She reported that she began to see 
numerous personality changes in the veteran in the year 2000.  
She indicated that in 2001, he became very irritable after a 
fall, and continued to deteriorate until he could not 
remember her name.  She reported that the veteran was at that 
time unable to care for himself and was mostly homebound. 

Service medical records do not reflect any psychiatric 
problems in service.  The first diagnosis of major depression 
of record was in August 2001, 48 years after separation from 
service.  The September 2004 QTC examiner also noted that the 
veteran's mental symptoms began 3 years prior at the time of 
the examination.  Depressive disorder is not shown to have 
manifested in service and there is no indication of psychosis 
within one year of separation from service.  The veteran has 
a current diagnosis of major depressive disorder; however, 
depressive disorder is not shown to be related to service, or 
to an in-service head injury.  The September 2004 QTC 
examiner opined that the veteran's current depressive 
disorder had no relation his in-service head injury.  The 
record contains no competent medical opinion to the contrary.  
Thus, the Board finds that service connection for depressive 
disorder is not warranted.

The Board has considered statements submitted in support of 
the veteran's claims.  However, where the determinative issue 
is one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

The record provides no competent evidence showing that 
depressive was incurred or aggravated in service, a psychosis 
did not manifest within a year following the veteran's 
separation from service, and no nexus has been established 
between the veteran's current disability and his military 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has 
depressive disorder etiologically related to active service.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for depressive disorder is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


